DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 2-4,6-8,10,11,15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 2,17 the phrase “suitable to secure pedals having a width of about 0.425 inches to about 10.875 inches and a depth of about 0.225 inches to about 9.475 inches” does not clearly set forth the structure to support this functional language. Correction is required.
Regarding Claims 6,18 the phrase “suitable to secure pedals having a width of about 0.175 inches to about 11.125 inches and a depth of about 0.500 inches to about 8.500 inches” does not clearly set forth the structure to support this functional language. Correction is required.
Regarding Claim 10, the phrase “suitable for use with both a cable-tie fastener and a hook and loop fastener” does not clearly set forth the structure to support this functional language. Correction is required.
Regarding Claim 11, the phrase “suitable for use with a cable-tie fastener but not for a hook and loop fastener” does not clearly set forth the structure to support this functional language. Correction is required.
Regarding Claims 15,17 the phrase “configured for cable tie attachment of a power supply” does not clearly set forth the structure to support this functional language. Correction is required.
Regarding Claims 16, 19 the phrase “a plurality of holes suitable for organizing the routing of power cords” does not clearly set forth the structure to support this functional language. Correction is required. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11 is/are rejected (to the extent understood) under 35 U.S.C. 103 as being
unpatentable over McKinney et al (USPGP 2011/0271821).
Regarding Claim 1, McKinney discloses a guitar effects pedalboard (Fig. 7) comprising:
a first attachment region 48 comprising a plurality of holes 50. 
McKinney does not explicitly teach that the holes have a diameter of about 0.25 inches to about 0.45 inches, a horizontal center-to-center spacing between each adjacent hole of about 1.35 inches to about 1.65 inches, and a vertical center-to-center spacing between each adjacent hole of about 0.9 inches to about 1.3 inches; McKinney does not explicitly disclose the recited ranges of spacings between each hole, recited ranges of diameter of each hole.
It would have been obvious to one of ordinary skill in the art to adapt the teachings of McKinney with such spacing and hole size dimensions, as it has been held that merely changing the size or proportion of elements does not constitute nonobviousness (M.P.E.P. 2144.04 IV A).
Regarding Claim 5, McKinney (applied in a similar manner as to claim 1 above) discloses a second attachment region comprising a plurality of holes 50.
Regarding Claims 2-4,6-8 the reasoning applied to McKinney is applied to these claims in a similar manner.
Regarding Claim 9, McKinney discloses the second attachment region is divided into two subregions 24/52, 48 that completely flank opposing sides of the first attachment region 50 (Fig. 7).
Regarding Claims 10, 11 McKinney discloses the first attachment region 48 is suitable for use with both a cable-tie fastener and a hook and loop fastener and the second attachment region 50 is suitable for use with a cable-tie fastener but not for a hook and loop fastener (cable-tie fasteners can be looped going into one aperture and out an adjacent aperture, Fig. 7).


Claim 12 is/are rejected under 35 U.S.C. 103 (to the extent understood) as being
unpatentable over McKinney in view of Kreifeldt et al (USP 10,008,192).
Regarding Claim 12, McKinney (applied here in a similar manner as claim 1 above) discloses all
features claimed but does not explicitly teach a pedalboard comprising a base level and an upper level.
Kreifeldt discloses a pedalboard (Fig. 1) which comprises a base level 110 and an upper level
105, and wherein the base level is formed integrally with the upper level (Col. 4 lines 60-65). It would
have been obvious to adapt the McKinney teachings with the Kreifeldt teachings so as to provide easier
access by the user to guitar pedals, as is known in the art to be desirable.


Claim 13 is/are rejected under 35 U.S.C. 103 (to the extent understood) as being unpatentable over McKinney in view of Kreifeldt et al and further in view of Jashyn (USPGP 2018/0301131).	
Regarding Claim 13, the McKinney/Kreifeldt combination, as applied to claim 12 above, discloses all features claimed, but does not explicitly teach that the pedalboard is configured to overlay a second pedalboard of the same design but smaller dimensions in a telescoping relationship.
Jashyn discloses a pedalboard that comprises a pedalboard 12 configured to overlay a second pedalboard 14 of the same design but smaller dimensions in a telescoping relationship (Fig. 1). It would
have been obvious to adapt the McKinney/ Kreifeldt combination with the Jashyn teachings so as to provide for more portability, as is known in the art to be desirable.


Claim 15 is/are rejected under 35 U.S.C. 103 (to the extent understood) as being
unpatentable over McKinney in view of Fiden et al (USPGP 2017/0206879).
Regarding Claim 15, McKinney (applied here in a similar manner as claim 1 above) discloses all
features claimed but does not explicitly teach a pedalboard comprising a back-side comprising a
plurality of holes configured for cable tie attachment of a power supply.
Fiden discloses a pedalboard 205 comprising a back-side 260 comprising a plurality of holes 220 configured for cable tie attachment of a power supply. It would have been obvious to adapt the McKinney teachings with that of Fiden so as to provide for more portability, as is known in the art to be desirable.

Claims 17,18 is/are rejected under 35 U.S.C. 103 (to the extent understood) as being unpatentable over McKinney in view of Kreifeldt et al and further in view of Fiden et al (USPGP 2017/0206879).	
Regarding Claims 17,18 the McKinney/Kreifeldt combination, applied in a similar manner as to claim 5 above, discloses all features claimed, but does not explicitly teach a pedalboard comprising a back-side comprising a plurality of holes configured for cable tie attachment of a power supply.
Fiden discloses a pedalboard 205 comprising a back-side 260 comprising a plurality of holes 220 configured for cable tie attachment of a power supply. It would have been obvious to adapt the McKinney/Kreinfeldt teachings with that of Fiden so as to provide for more portability, as is known in the art to be desirable.

Claim 20 is/are rejected under 35 U.S.C. 103 (to the extent understood) as being unpatentable over McKinney/Kreifeldt/Fiden and further in view of Jashyn (USPGP 2018/0301131).
Regarding Claim 20, Jashyn is applied to claim 17 in a similar manner as to claim 13 above. 	



Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited show related teachings in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY DONELS whose telephone number is (571)272-2061. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEFFREY . DONELS
Examiner
Art Unit 2837



/JEFFREY DONELS/Primary Examiner, Art Unit 2837